In an action for damages and equitable relief between two sets of laundries, order denying motion of appellant to open its default, to vacate judgment, and to permit it to interpose an answer, reversed on the law, motion granted, and judgment vacated as to appellant, without costs. The trial court did not have jurisdiction of the corporate defendant which did not come into being until some months after the date of the alleged service of the summons upon it. Appellant may serve its answer within ten days from the entry of the order hereon. Young, Hagarty, Johnston, Adel and Taylor, JJ., concur.